DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 56-67 and 69-77 are pending upon entry of amendment filed on 1/8/21.

Claim 2 is considered as claim 58 and claim 68 is missing.  Appropriate correction is required.

3.	IN light of Applicant’s amendment to the claims, the objection and the rejection under 35 U.S.C. 112(b) (see sections 5-7 of the office action mailed on 10/8/20).

4.	The declaration of Zhengrong Cui under 37 CFR 1.132 filed on 1/8/21 has been considered.

The declaration of Cui states the analysis of the pertinent art of record (U.S. Pat. 7,725,645) is erred and the ‘645 patent is does not teach the limitations of the claimed invention (freezing surface), morphologies are not identical (Fig A of the declaration) and the thin-film freeze dried vaccine powders are soluble in water.

However, the declarant argues the limitations that are not claimed.

The currently claimed method does not require “freezing surface” to be metal or solid as the declarant states.  IN lack of specific conditions for applying and allowing as in claim 56 as currently recites, it well reads on spontaneous freezing as applying an antigenic liquid.
Further in lack of mentioning “solid” or “physical” freezing surface as specified by [125] of the instant application, the claimed “freezing surface” well reads on  “vapor-liquid” interface of the [0092, 124 and 129] of the instant specification.  Moreover, the specific embodiment in [129] discloses single-step preparation, it allows direct dripping into the vial (e.g. liquid nitrogen containing pan of the ‘645 patent). Therefore, the ‘645 patent teaches the limitations of the currently amended claims.



Moreover, the currently amended claims do not require whether the reconstitution results in soluble vaccine or reconstitution time is shorted.  The currently amended claims require applying and allowing to freeze and does not even require harvesting thin-film discs.

As such, the previous office action mailed on 10/8/20 states the claimed method reads on the prior art and the currently amended claims and the declaration do not show distinct features of the claimed method from the prior art, the rejections are maintained herein.

5.	The following rejections remain.  

Note the claim numbers are amended to reflect the current status as the scope of the canceled claims and newly added claims are substantially identical.

Further currently added claim 2 is considered as claim 58.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 56-67 and 69-77 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Pat 7,229,645 (IDS reference, of record) for the reasons set forth in the office action mailed on 10/8/20.

The ‘645 patent teaches spray-freeze drying method of making dry vaccine comprising HBsAg and aluminum hydroxide in the presence of trehalose (col. 24-30) and the antigen is adsorbed on to the aluminum hydroxide. 

The ‘645 patent teaches a spray freeze drying method that comprises making a liquid formulation of HBsAg adsorbed to aluminum adjuvant and then pumped into an ultrasonic atomizer that sprays the liquid formulation into a liquid nitrogen containing pan (e.g. freezing surface); the pan, containing frozen particles of HBsAg aluminum is transferred to pre-cooled freeze dryer and liquid nitrogen is evaporated and lyophilized.   The “applying a liquid…to freezing surface and allowing…: steps are taught (col. 25-26).  As the prior art teaching and the claimed method are identical, claim 9 reciting vapor-liquid interfaces of less than 500cm-1 area/volume and claim 11 reciting the freezing rate of droplet is between 10K/second and 10 3K/second are included in this rejection.

The ‘645 patent teaches the moisture content at 3% (Table 2, Batch 156-35-2) and Adju-Phos, AlPO4 (col. 52), claims 69-71 are included in this rejection.

Given that the “thin film” has not been specified in the specification but the thin-film freezing in p. 83 of the specification of the instant application uses antigen composition drops on pre-cooled surface and freeze drying, the methods in the ‘645 patent read on the claimed method. 

The ‘645 patent teaches uses of trehalose, mannitol, and/or dextran in Tables 1-2 and the total weight percent of the excipients in the alum adjuvanted vaccine (batch #138-16-1) appears to be oC (Table 1.13).  Therefore, the reference teachings anticipate the claimed invention.

Applicant’s response filed on 1/8/21 and the declaration of Cui under 37 CFR 1.132 filed on 1/8/21 have been fully considered but they were not persuasive.

IN light of the discussion above in section 4 of this office action, the rejection is maintained.

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 56-67 and 69-77 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pat 7,229,645 (IDS reference, of record) in view of Engstrom et al., (Pharmaceutical Research, 25(6):2008, pp. 1334-1346, IDS reference, of record) for the reasons set forth in the office action mailed on 10/8/20.

The teachings of the ‘645 patent have been discussed, supra.



Engstrom et al teach a method of lyophilization protein formulation that results in particles having average diameters between 10nm-5um (Table III).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of spray drying as taught by the ‘645 patent to utilize the methods taught by the Engstrom reference. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the Engstrom reference shows that the freeze drying results in the mean size  between 10nm-5um and the efficacy of the antigenic compositions appears to be higher for dry vaccine with smaller particle sizes. 

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 1/8/21 and the declaration of Cui under 37 CFR 1.132 filed on 1/8/21 have been fully considered but they were not persuasive.

IN light of the discussion above in section 4 of this office action, the rejection is maintained.

11.	No claims are allowable.

12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
February 24, 2021
/YUNSOO KIM/Primary Examiner, Art Unit 1644